Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K of Imprivata, Inc. (the “Company”) for the period ended December31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned officers of the Company hereby certifies, pursuant to 18 U.S.C. Section1350, that to his or her knowledge: (1) the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results ofoperations of the Company. Date: March1, 2016 By: /s/ Omar Hussain Omar Hussain President and Chief Executive Officer (Principal Executive Officer) Date: March1, 2016 By: /s/ Jeff Kalowski Jeff Kalowski Chief Financial Officer (Principal Financial Officer)
